        Case 7:20-cv-09884-PMH
Case 7-20-cv-09884-PMH          Document
                          Document       14 inFiled
                                   13 Filed    NYSD 01/27/21 Page 1 ofPage
                                                      on 01/26/2021    1   2 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



 Christy Basdeo,                                Case No. 7:20-cv-09884

                         Plaintiff,

 v.                                             ORDER OF DISMISSAL
                                                WITHOUT PREJUDICE
 Synchrony Bank d/b/a American Eagle, and       BETWEEN PLAINTIFF AND
 Trans Union, LLC.                              DEFENDANT SYNCHRONY
                                                BANK ONLY
                         Defendants.


       Plaintiff Christy Basdeo, by counsel, and Defendant Synchrony Bank d/b/a American

Eagle, by counsel, having filed their Stipulation Of Dismissal Without Prejudice Between

Plaintiff And Defendant Synchrony Bank d/b/a American Eagle, AND THE COURT, having

been duly advised, NOW FINDS that the same should be granted.

       IT IS, THEREFORE, ORDERED that all claims of Plaintiff Christy Basdeo against

Defendant Synchrony Bank d/b/a American Eagle are dismissed, without prejudice. Plaintiff

Christy Basdeo and Synchrony Bank d/b/a American Eagle shall each bear their own costs and

attorneys’ fees.



        January 27, 2021
Date: ________________________                     ____________________________________
                                                   Philip M. Halpern
                                                   United States District Judge




                                             -2-
